Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of claims 1 and 4-10 in the reply filed on 9/28/21 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the water heater or boiler, controller, gas supply, blower, and ignitor as well as their positioning must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claims 4-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The written specification does not describe displaying a valve position out, a blower voltage, displaying a blower speed, a spark current, a flame strength, a gas pressure, or a line voltage. Additionally these terms are not found in the disclosure nor is it linked to the affirmation of a safe and reliable ignition prior to a gas turn on of said boiler or water heater unit even though Figure 1 contains these terms. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “at about a same time”. The term "about" is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be 
Claim 1 recites “an operational level associated with a set air fuel position”. It is unclear what the set air fuel position comprises as this is not linked to any feature of the device. It is additionally unclear what an operational level comprises with regard to the blower.
Claim 1 recites “displaying parameters which allow an affirmation of a safe and reliable ignition prior to a gas turn on of said boiler or water heater unit”. It is unclear what this comprises as a number of items outputs could indicate that it is safe to startup according to different standards and users while also being unsafe to other users. 
Claim 4 recites “displaying a valve position out”. It is unclear what a valve position out comprises.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1, 4, 6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over 7 reasons your water heater isn’t working to Armstrong (Armstrong) in view of U.S. Patent 6059195 to Adams et al. (Adams) and U.S. PGPUB 20120192813 to Evans et al. (Evans).
Regarding claim 1, Armstrong teaches a water heater and starting up a water heater with no gas (Paragraph 1. No power or gas). 
Armstrong is silent on providing a controller operatively coupled to a boiler or water heater unit; performing a unit shutdown operation; enabling a pre-start up mode; at about a same time or in any order, moving an air fuel valve by a controller to a non-off position, wherein the controller turns on a blower at an operational level associated with a set air fuel position, and the controller causes an ignitor to spark; and displaying parameters which allow an affirmation of a safe and reliable ignition prior to a gas turn on of said boiler or water heater unit.
Adams teaches providing a controller operatively coupled to a boiler or water heater unit (10, 30); performing a unit shutdown operation (device would be shutdown at some point in time as Figure 9 is a startup procedure and would be used for first startup and subsequent startups); enabling a pre-start up mode (Figure 9, Col. 14 line 65 – Col. 15 line 46); at about a same time or in any order, moving a fuel valve by a controller to a non-off position (Col. 14 line 65 – Col. 15 line 46 discloses opening the gas valve), wherein the controller turns on a blower at an operational level associated with a set air fuel position (blower is turned on, Figure 9 and Col. 14 line 65 – Col. 15 line 46 and Col. 17 line 62 – Col. 18 line 18), and the controller causes an ignitor to spark (Figure 9 Col. 14 line 65 – Col. 15 line 46); and displaying parameters which allow an affirmation of a safe and reliable ignition prior to a gas turn on of said boiler or water heater unit (error code for low gas pressure is thrown per Col. 14 line 65 – Col. 15 line 46 which is an indication of safe and reliable ignition especially because this is the last item that 
Evans teaches an air fuel valve (54) and adjusting a blower speed to the air fuel valve assembly (Paragraph 0030). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Armstrong with the teachings of Evans to provide an air fuel valve. Doing so would allow the device to control the temperature of the unit.
Regarding claim 4, Armstrong is silent on displaying a valve position out.
Adams teaches displaying a valve position out (Col. 13 lines 34-40 disclose a position of a valve). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Armstrong with the teachings of Adams to provide displaying a valve position out. Doing so would allow a user to display useful information to a user and to identify the reason the water heater is not starting up.
Regarding claim 6, Armstrong is silent on displaying a blower speed.
Adams teaches displaying a blower speed (Col. 17 line 62 – Col. 18 line 18 discloses modifying the device to allow input to the blower speed which indicates that a display would be necessary in order to adjust the setpoint). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Armstrong with the teachings of Adams to provide displaying a blower speed. Doing so 
Regarding claim 9, Armstrong is silent on displaying a gas pressure.
Adams teaches displaying a gas pressure (Col. 15 lines 30-46). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Armstrong with the teachings of Adams to provide displaying a gas pressure. Doing so would allow a user to display useful information to a user and to identify the reason the water heater is not starting up.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong in view of Adams, Evans, and Natural Gas Modulating and Condensing Hot water Boiler Models to Aerco (Aerco).
Regarding claim 5, Armstrong is silent on displaying a blower voltage.
Aerco teaches displaying a blower speed (at least page 28, 29, 54, 57, 58, 120). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Armstrong with the teachings of Aerco to provide displaying a blower speed. Doing so would allow a user to display useful information to a user and to identify the reason the water heater is not starting up.
Regarding claim 6, Armstrong is silent on displaying a blower speed.
Aerco teaches displaying a blower speed (at least page 109). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Armstrong with the teachings of Aerco to provide displaying a blower speed. Doing so would allow a user to display useful information to a user and to identify the reason the water heater is not starting up.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong in view of Adams, Evans, and Fixya to Fixya (Fixya).
Regarding claim 7, Armstrong is silent on displaying a spark current.
Fixya teaches displaying a spark current (Question about low ignitor current). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Fixya with the teachings of Adams to provide displaying a spark current. Doing so would allow a user to display useful information to a user and to identify the reason the water heater is not starting up.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong in view of Adams, Evans, and Tx-Series IO Manual to Trinity (Trinity).
Regarding claim 8, Armstrong is silent on displaying a flame strength.
Trinity teaches displaying a flame strength (Page 64). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Armstrong with the teachings of Trinity to provide displaying a flame strength. Doing so would allow a user to display useful information to a user and to identify the reason the water heater is not starting up.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong in view of Adams, Evans, and Gas Fired Commercial Water Heater to AHRI (AHRI).
Regarding claim 10, Armstrong is silent on displaying a line voltage.
AHRI teaches displaying a line voltage (Page 52 item 59). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Armstrong with the teachings of AHRI to provide displaying a line voltage. Doing so would allow a user to display useful information to a user and to identify the reason the water heater is not starting up.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        10/15/21